TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-10-00243-CV



                                   Oscar Omar Sosa, Appellant

                                                   v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
      NO. D-1-FM-09-006532, HONORABLE SUSAN D. SHEPPARD, JUDGE PRESIDING



                             MEMORANDUM OPINION



                Oscar Omar Sosa’s appellant’s brief is overdue. The brief was due to be filed

January 10, 2011. By letter dated January 28, 2011, this Court’s clerk notified appellant that his

brief was late and that failure to file a brief, motion, or explanation by February 7, 2011 could result

in this appeal being dismissed for want of prosecution. No brief, motion, or other document has

been filed. We dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).




                                                Jeff Rose, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed for Want of Prosecution

Filed: March 24, 2011